Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 2, 9, and 16 have overcome/rendered mute the 112(b) rejections of those claims.
To summarize applicant has amended the independent claims to recite the horizontal and vertical angle calculations for height elements that were indicated as allowable subject matter in the previous office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The potentially allowable subject matter indicated in the previous OA has been integrated into the independent claims, an updated search didn’t reveal prior art to teach/render obvious the height calculation based on the angles as claimed.
	In terms of prior art found, US 3515485 A; which Fig. 2 appears to show a vertical angle calculation; however the invention varies from the applicant’s in that it is a light source/sensor system not a camera, thus it lacks the imaging and analysis features of the claims and the underlying principles of operation of the publication and the applicant are different. Additionally the receiver/focusing system of the figures works based on the angle of incidence which a light on a blade reaches the focusing receiver, based on where the light is channeled/focused to the vertical angle/position of the blade is determined, as such while appearing similar at first glance, a review of the teachings of publication’s specification reveals that the system is different than the applicants in terms of components and functions of those components, as such a 103 combination lifting the angle claculations to a camera based system would be improper/hindsight bias (due to changing of the underlying principles/mechanics of the system).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3515485 A;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661